Citation Nr: 1013495	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  07-04 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
anxiety panic disorder. 


ATTORNEY FOR THE BOARD

A. Spector, Law Clerk


INTRODUCTION

The Veteran served on active duty from November 1998 until 
August 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board notes that the RO characterized the claim as one 
for service connection for PTSD claimed as emotional 
instability due to sexual trauma and anxiety panic disorder.  
Recent case law mandates that a claim for a mental health 
disability includes any mental disability that may reasonably 
be encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record.  See 
Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the 
holding in Clemons, the Board has recharacterized the issue 
of entitlement to service connection for PTSD claimed as 
emotional instability due to sexual trauma and anxiety panic 
disorder to the broader issue of entitlement of service 
connection for a psychiatric disability, as is reflected on 
the cover page.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record discloses that further development is 
necessary prior to the adjudication of the Veteran's claim 
for service connection for PTSD claimed as emotional 
instability due to sexual trauma and anxiety panic disorder.

In this case, the Veteran had symptoms during service and has 
a current psychiatric diagnosis.  Although the Board notes 
that the symptoms during service were characterized primarily 
as a personality disorder NOS (histrionic and borderline 
traits), by an examiner at the Behavioral Health Clinic, a 
July 2001 Department of the Air Force memorandum states that 
an investigation was made into the Veteran's report of sexual 
harassment.  According to the July 2001 Air Force report, the 
Veteran's report of sexual harassment was confirmed by the 
377th Security Forces Squadron Office of Special 
Investigations.  The report states that the Veteran 
willingness to come forward showed great courage on her part 
and "brought to light an individual who had committed 
serious offenses against lower ranking female Airmen in the 
dormitory."

The Veteran was afforded a VA examination in January 2008.  
The examination revealed an anxious mood, and a tearful to 
content affect.  The examiner found that the Veteran met the 
DSM-IV stressor criterion; however she did not meet the 
necessary criteria for a PTSD diagnosis.  The examiner stated 
that personality disorder traits such as histrionic and 
borderline can explain the Veteran's rapidly shifting 
emotions, sudden onset of anxiety, and exaggerated expression 
of emotions.  The VA examiner also stated that the Veteran's 
symptoms were not frequent enough to diagnose an anxiety 
disorder.  However, the examiner did not consider nor discuss 
the August 2000 treatment record which diagnosed the Veteran 
with situational anxiety.  Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007) (stating that once VA undertakes the effort 
to provide an examination when developing a service-
connection claim, even if not statutorily obligated to do so, 
it must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided).

In light of the above, the Board finds that another VA 
psychiatric examination is necessary to decide this appeal.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any outstanding 
treatment records, the Veteran should be 
afforded an appropriate VA examination to 
ascertain the nature and etiology of any 
psychiatric disability found to be present.  
Any and all indicated evaluations, studies 
and tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
following this review and the examination 
opine as to whether it is at least as likely 
as not that any psychiatric disability found 
to be present is related to or had its onset 
in-service.  In doing so, the examiner must 
rule in or exclude a diagnosis of PTSD.  In 
this regard, the examiner must acknowledge 
and discuss the July 2001 Department of the 
Air Force investigation memorandum into the 
Veteran's report of sexual harassment.  All 
findings and conclusions should be set forth 
in a legible report.

2.  When the development requested has been 
completed, the claim should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought 
are not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

